Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-17 in the reply filed on 30 Mar 2021 is acknowledged.

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 17, including dependent claims 12-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The term "a reliable blocking" in claim 11 is a relative term which renders the claim indefinite.  The term "reliable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes a reliable versus an unreliable blocking. For the purposes of this office action this term will be interpreted as “a blocking.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (US 20160074940 A1, hereinafter “Cote”).

Regarding claim 11, Cote teaches an apparatus for additive manufacturing, comprising: 
a platform (see Fig. 1 and Fig. 2, container 122) comprising a fixing mechanism (see Fig. 2 clamps 124; see [0024]) for fixing a component of a flow path of a gas turbine to the platform (See MPEP 2115 teaches that the material or apparatus worked upon does not limit apparatus claims, citing In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) which teaches the "[inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."), 
wherein the platform is configured to vary an orientation ([0038] teaches rotation of the part as it is fluidized) of the component over an angle of at least 360 degrees ([0030] teaches flipping the part upside down and back one or more times; [0029] teaches fluidization in two or more positions) according to two orthogonal spatial directions ([0030] teaches flipping the part upside down and back one or more times and [0038] teaches rotation of the part as it is fluidized; [0029] teaches fluidization in two or more positions), 
an actuation mechanism (vibrating member 120 or 20, see Figs. 1 and 2 and accompanying text) for mechanically actuating the platform ([0026] teaches the vibration) wherein the actuation mechanism comprises a vibration (see [0026]-[0028] teaching a variety of frequency and amplitude vibrations generated; under BRI a vibration generator generates 
wherein the first frequency is chosen from a first frequency range and the second frequency is chosen from a second frequency range and wherein the first frequency range and the second frequency range are disjunct ([0026] teaches vibrating at different frequencies and amplitudes), and 
a blocking mechanism (see spacers 118 Fig. 2) being configured such that, during a variation of the orientation of the platform, the platform is engageable for a reliable blocking of the platform (see Fig. 2; [0024]), and 
wherein the apparatus is configured such that, by the mechanical actuation of the platform, a powdery material ([0026]-[0027] teaches removal of the powder material) contained in a cavity of the component being fixed to the platform is removeable from the cavity ([0026] teaches expulsion of the material from the cavity).

Cote does not explicitly teach a first vibration generator and a second vibration generator, merely that vibrations are generated. However, a duplication of parts, such as having more than one vibration generator, and has been found obvious unless unexpected results are shown. See 

Regarding claim 16, Cote teaches wherein the platform is engageable (see Fig. 2 clamps 124; see [0024] teaching clamping the container 122 via clamps) via a snap mechanism (see Fig. 2 clamps 124; see [0024], clamps may releasably lock the platform).

Regarding claim 17, Cote teaches a method for removing of a powdery base material from a cavity of an additively assembled component (see abstract), comprising: using the apparatus according to claim 11 to remove the powdery material by the mechanical actuation (see [0026] teaching that the powder material is removed from the interior via fluidization; see Fig. 1 and 2) of the platform.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Purohit et al. (US 20050072717 A1, hereinafter “Purohit”). 
Regarding claim 12, Cote fails to explicitly teach that the actuation mechanism is driven by air pressure.
However, Purohit teaches that the removal of grains or liquid may be accomplished through a first vibratory member and a second vibratory member (see abstract; see [0003] teache 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the vibration taught in Cote with the vibratory members taught in Purohit. Purohit applies to the sieving of powders or fluids ([0003]) and Cote likewise applies to the fluidization of powders in a cavity, thus a person having ordinary skill in the art before the effective filing date would have found the problems faced by Purohit applicable to the problems faced in Cote. Purohit teaches that pneumatic vibrators are useful where there may be a risk for fire or explosion ([0031]), and a person having ordinary skill in the art before the effective filing date would have found it desirable for that reason. 

Regarding claim 14, Cote fails to explicitly teach two vibratory members that are individually controllable. 
Purohit teaches that a first vibration generator (1) and a second vibration generator (2) may be independently controllable ([0109] teaches that a solenoid valve may be used to control the air supply line for the first (pneumatic) vibratory member; the other, second, vibratory member may be a motor with an eccentric weight [0044], thus each have a different on/off mechanism that may be controlled). See Fig. 20 showing the supply line for the pneumatic vibrator. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the vibration taught in Cote with the vibratory members taught in Purohit. Purohit applies to the sieving of powders or fluids ([0003]) and Cote likewise applies to . 

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Dugan et al. (US 9486962 B1, hereinafter “Dugan”).

Regarding claim 13, Cote fails to teach wherein the actuation mechanism is driven by piezoelectric and/or electromechanical mechanism, or an unbalanced motor.
In the same field of endeavor Dugan teaches that a vibrating motor that is unbalanced (eccentric) may be used to remove powder material from an internal cavity, such as a powder dispenser (col. 6 ll. 25-44). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the vibrating platform of Cote with the vibrating motor of Dugan. Cote teaches that the vibrating member 20 is vibrated but fails to explicitly teach how it is vibrated. Thus a person having ordinary skill in the art before the effective filing date would have been motivated to look to the prior art, such as Dugan, to find suitable types of vibrators. 


In the same field of endeavor Dugan teaches that a dampening mechanism may be used to isolate a vibrating device from other components (col. 6 ll. 25-44). 
Dugan teaches that a dampener may minimize the amount of vibrational energy needed to remove the fluidized powder and to prevent unnecessary wear on the vibrator components (col. 6 ll. 25-63). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to use a dampening mechanism for that reason. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8 of copending Application No. 16/302,652 (reference application) and claims 4-6, 10, and  of copending Application No. 16/302,651. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims recite the actuation/vibration of powdery base material within the interior of an additive manufacturing part such as to cause mechanical processing (under BRI fluidization and removal is mechanical processing) of the interior of the part. Furthermore, the claims parallel each other in reciting a rotatable platform, two frequencies for vibration, removal .  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742